IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-260

                                        No. COA21-486

                                      Filed 19 April 2022

     NORTH CAROLINA INDUSTRIAL COMMISSION, I.C. No. 18-754456

     LEKIA MOYE-LYONS, Plaintiff,

                  v.

     NORTH CAROLINA DEPARTMENT OF PUBLIC INSTRUCTION                                  AND
     SEDGWICK CMS (THIRD PARTY ADMINISTRATOR), Defendants.


           Appeal by Plaintiff from opinion and award entered 20 April 2021 by North

     Carolina Industrial Commission. Heard in the Court of Appeals 22 February 2022.


           Perry & Associates, by Cedric R. Perry, for Plaintiff-Appellant.

           Attorney General Joshua H. Stein, by Assistant Attorney General Matthew E.
           Buckner, for Defendants-Appellees.


           WOOD, Judge.


¶1         Plaintiff Lekia Moye-Lyons (“Plaintiff”) appeals an opinion and award of the

     North Carolina Industrial Commission (“the Commission”) denying Plaintiff’s claim

     against the North Carolina Department of Public Instruction (“Defendant-

     Employer”) and Sedgwick CMS (“Defendant-Carrier”) (collectively, “Defendants”)

     based on the Commission’s conclusion that Plaintiff failed to file a timely claim under

     the Workers Compensation Act and that the Commission did not acquire jurisdiction

     over Plaintiff’s claim. After careful review, we affirm the Commission’s opinion and
                       MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                       2022-NCCOA-260

                                      Opinion of the Court



     award.

                       I.   Factual and Procedural Background

¶2         On April 20, 2007, Plaintiff was employed by Edgecombe County Public

     Schools, a school district falling under the authority of Defendant-Employer, as a

     temporary part-time math tutor for sixth, seventh, and eighth grade students.

     During Plaintiff’s employment as a tutor, Edgecombe County Schools did not require

     Plaintiff to take any additional classes to become a licensed teacher. Previously,

     Plaintiff worked as an “emergency” teacher for Halifax County Schools and Nash-

     Rocky Mount Schools, as she did not possess a teaching license. However, Plaintiff

     greatly desired and set as a personal goal to become a licensed math teacher.

¶3         During the course of her employment with Halifax County Schools and Nash-

     Rocky Mount Schools, Plaintiff sought to be licensed as a lateral entry math teacher

     through the Nash Regional Alternative Licensing Center (“NRALC”). To obtain a

     teaching license through NRALC, Plaintiff had to meet a number of requirements.

     Although Plaintiff obtained a degree in Business Administration and Management

     from Shaw University, she was required to obtain her teaching license through

     NRALC because she did not possess a degree in Mathematics. After taking several

     courses, Plaintiff believed that she had completed the necessary requirements to

     obtain her licensure in 2004.

¶4         On November 3, 2006, Plaintiff received a letter from NRALC indicating her
                       MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                        2022-NCCOA-260

                                       Opinion of the Court



     application for licensure had multiple deficiencies and requiring her to complete

     additional steps to clear her lateral entry license. In this letter, NRALC advised

     Plaintiff’s only choice in meeting the remaining conditions was to associate with a

     college or university that had an approved program in middle grades math and have

     that school evaluate Plaintiff’s transcripts and set up a plan of study. This letter

     indicated that once Plaintiff completed the needed courses, the university she chose

     to attend would then be able to recommend Plaintiff for a clear teaching license. After

     receiving NRALC’s November 3, 2006 letter, Plaintiff did not enroll in a college or

     university to finish meeting the remaining licensure requirements. As a result of

     receiving this letter, Plaintiff testified that she was “devastated” after not being

     licensed and felt “depressed” and “overwhelmed.”

¶5         After the denial of her teaching license by NRALC, Plaintiff contends the letter

     caused her to have several alleged medical symptoms. Plaintiff alleged that while

     working for the Defendant-Employer on April 20, 2007, she suffered a stroke and

     subsequently developed Bell’s Palsy due to stress she experienced after the denial of

     her teaching license.     Plaintiff also alleged she began experiencing auditory

     disturbances “a few weeks later,” that eventually lead to her diagnosis of

     schizophrenia in April 2009. Despite hearing beeping noises in the weeks following

     her alleged April 20, 2007 injuries, Plaintiff continued working for Edgecombe County

     Public Schools for an additional nine months to one year. During this time, Plaintiff
                       MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                       2022-NCCOA-260

                                      Opinion of the Court



     continued to drive herself to work and home, took care of her children, made her

     meals, and paid her bills.

¶6         Documentation of Plaintiff’s medical records indicate that Plaintiff first

     reported signs of mental health issues in 2009. During a medical appointment on

     March 17, 2009, Plaintiff described hearing voices coming from the TV, ceiling, and

     vents for several months.    After being involuntarily committed to Coastal Plain

     Hospital on April 5, 2009 and readmitted on April 16, 2009, Plaintiff was diagnosed

     with psychosis, which involved a “fixed delusion of a plot against her by the school

     system and this is unfortunately likely to be a long-standing delusion which she had

     kept well under wraps.” On April 29, 2009, Dr. William Oliver Mann, a board-

     certified psychiatrist, began treating Plaintiff for schizophrenia. Between April 4,

     2009 and October 29, 2018, Plaintiff experienced issues related to her diagnosis of

     schizophrenia. During this period, Plaintiff professed to experiencing auditory

     hallucinations and delusions, and was the subject of multiple involuntary

     commitment proceedings instituted on April 4, 2009, October 21, 2012, and January

     13, 2015. Plaintiff was also placed into inpatient hospitalization due to her mental

     health on four separate occasions: from April 5-9, 2009; April 16-29, 2009; October

     21-November 2, 2012; and August 26- September 14, 2016. Plaintiff testified that

     between 2009 and 2017, she was hospitalized for a total of 250 days.

¶7         During this same period, Plaintiff applied repeatedly for Social Security
                       MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                       2022-NCCOA-260

                                      Opinion of the Court



     Disability benefits through the Social Security Administration (SSA). Plaintiff filed

     applications on May 6, 2009, July 22, 2010, September 30, 2011, and March 6, 2013.

     In support of Plaintiff’s first application, which was denied on August 14, 2009,

     Plaintiff submitted a “Function Report-Adult-Third Party” which was completed by

     her parents on July 27, 2009. The report stated that Plaintiff was living with her

     parents at the time, described her as “depressed,” unable “to make rational decisions

     to care for children, properly without help,” could not hold a job, unable to manage

     her checkbook, needed assistance taking her medication, but noted that she was

     taking a twice weekly community college course, was able to pay bills, cooked “about

     5% of the time,” and when prompted, helped with household chores.

¶8         While applying for disability benefits, Plaintiff executed several medical

     release forms to SSA and signed on her own behalf. On June 30, 2014, Plaintiff hired

     an attorney to represent her in the Social Security Disability claim and executed

     paperwork appointing him as her representative in the matter. On May 7, 2015,

     Plaintiff signed an “Advance Notification of Representative Payment,” as SSA had

     determined that Plaintiff needed assistance in managing her benefits and designated

     Plaintiff’s father as her representative payee. By signing this document, Plaintiff

     indicated that she understood she had sixty days to appeal SSA’s appointment of a

     representative payee and the identity of the representative payee. Plaintiff was

     initially approved for Social Security Disability benefits on April 22, 2015 for
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                           2022-NCCOA-260

                                          Opinion of the Court



       schizophrenia, mood swings, myalgia, and neuralgia, with SSA determining that

       Plaintiff became disabled as of October 21, 2012. Plaintiff appealed the date of her

       disability to SSA’s Office of Disability Adjudication and Review and was ultimately

       approved for full benefits on May 11, 2017, with her date of disability modified to

       September 1, 2010.

¶9           On October 29, 2018, Plaintiff initiated a claim for workers’ compensation

       benefits by filing a Form 18 Notice of Accident to Employer and Claim of Employee,

       Representative, or Dependent for her alleged 2007 workplace injuries. At an April 25,

       2019 hearing before Deputy Commissioner Kevin Howell on this claim, Plaintiff,

       appearing pro se, confirmed that she had not previously filed any workers’

       compensation claim for these injuries.        At this hearing, a claims adjuster for

       Defendant-Carrier confirmed that Defendant-Carrier had not authorized any

       payment of indemnity or medical compensation to Plaintiff in relation to this claim.

¶ 10         On June 14, 2019, the Deputy Commissioner issued an opinion & award

       dismissing Plaintiff’s claim with prejudice, determining that Plaintiff did not file her

       workers’ compensation claim in a timely manner. While still proceeding pro se,

       Plaintiff appealed to the Full Commission. Prior to the matter being heard before the

       Full Commission, Plaintiff retained counsel and moved the Commission to amend the

       Record and accept new evidence. On December 19, 2019, the Full Commission issued

       an order directing Plaintiff to produce to Defendants, and file with the Commission,
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                           2022-NCCOA-260

                                          Opinion of the Court



       the complete set of SSA medical documentation and other records from the 2017

       hearing before the Office of Disability Adjudication and Review. Plaintiff was also

       ordered to subpoena any involuntary commitment records from the appropriate

       county clerk of court.

¶ 11         On April 20, 2021, the Full Commission issued its opinion & award, concluding

       that Plaintiff’s claim was not timely filed, was not entitled to the tolling of the two-

       year limitations period pursuant to N.C. Gen. Stat. § 97-24 because Plaintiff was not

       mentally incompetent between April 20, 2007 to April 20, 2009, and that the

       Commission did not properly acquire jurisdiction over Plaintiff’s claim.            The

       Commission further concluded that even “assuming, arguendo, that Plaintiff became

       mentally incompetent” on April 4, 2009, the date of her first involuntary commitment,

       “the Full Commission concludes that she was no longer mentally incompetent by 11

       November 2009, the date when her treating psychiatrist deemed her able to return

       to work and provide instruction to children as young as twelve years old.” The

       Commission’s conclusions were based in part upon a letter Plaintiff provided from Dr.

       Mann, dated November 11, 2009, which stated:

                    You have requested me to determine whether or not you
                    are capable of returning to work on a part time basis. I have
                    been treating [you] since 4/29/2009 for schizophrenia. This
                    condition has improved significantly, and you are stable for
                    the last several months. You have been compliant with
                    treatment. It is my medical opinion that you are capable of
                    returning to part time work at this time. Although it is
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                               2022-NCCOA-260

                                           Opinion of the Court



                    difficult to determine if and when you may become sick
                    again, as long as you remain on medication, follow up with
                    your treatment and see me every 6 weeks to monitor for
                    any breakthrough symptoms, I see no reason to keep you
                    from working at this time . . . It is my medical opinion that
                    your condition does not prevent you from tutoring children
                    as young as 12 years old.

       The Commission further held that Plaintiff did not present sufficient competent

       evidence to establish that she was mentally incompetent at any point after November

       11, 2009, so that any tolling of N.C. Gen. Stat. § 97-24 expired as of that date. The

       Commission dismissed Plaintiff’s claim with prejudice. Plaintiff filed notice of appeal

       to this Court on May 18, 2021.

                                 II.    Appellate Jurisdiction

¶ 12         The ruling of the Full Commission dismissing Plaintiff’s claim with prejudice

       is a final decision and appeal lies to this Court pursuant to N.C. Gen. Stat. § 7A-29.

                                        III.     Discussion

¶ 13         On appeal, Plaintiff contends that despite not filing a workers compensation

       claim within two years of April 20, 2007, the Commission erred in its finding of her

       claim being time barred and dismissing her claim for want of jurisdiction. Plaintiff

       argues her claim should not be barred because Plaintiff became mentally incompetent

       after the alleged April 20, 2007 incident, thus qualifying her claim to the tolling of

       the N.C. Gen. Stat. § 97-24’s two-year limitation period. Plaintiff’s arguments will

       each be addressed in turn.
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       A. Standard of Review

¶ 14         The primary issue presented to this Court is whether Plaintiff timely filed her

       claim, and thereby, invoked the jurisdiction of the Commission over her April 20,

       2007 alleged injury. Our Court has established that “the timely filing of a claim for

       compensation is a condition precedent to the right to receive compensation and failure

       to file timely is a jurisdictional bar for the Industrial Commission.” Reinhardt v.

       Women’s Pavilion, Inc., 102 N.C. App. 83, 86, 401 S.E.2d 138, 140 (1991). “Whether

       a party timely filed a claim with the Commission is a question of jurisdiction . . . .”

       Cunningham v. Goodyear Tire & Rubber Co., 273 N.C. App. 497, 503, 849 S.E.2d 880,

       885 (2020). As this Court explained in Capps v. Southeastern Cable, the finding of a

       jurisdictional fact by the Commission “is not conclusive upon appeal even though

       there be evidence in the record to support such finding. The reviewing court has the

       right, and the duty, to make its own independent findings of such jurisdictional facts

       from its consideration of all the evidence in the record.” 214 N.C. App. 225, 226-27,

       715 S.E.2d 227, 229, (2011) (citation omitted). As such, this Court is tasked to review

       the entire record de novo. Morales-Rodriguez v. Carolina Quality Exteriors, Inc., 205

       N.C. App. 712, 715, 698 S.E.2d 91, 94 (2010).

¶ 15         “This Court makes determinations concerning jurisdictional facts based on the

       greater weight of the evidence” by assessing the credibility of the witnesses and the

       weight to be given their testimony and by weighing the evidence “using the same
                          MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                           2022-NCCOA-260

                                          Opinion of the Court



       tests as would be employed by any fact-finder in a judicial or quasi-judicial

       proceeding.” Cunningham, 273 N.C. App. at 503-04, 849 S.E.2d at 885 (first quoting

       Capps, 214 N.C. App. at 227, 715 S.E.2d at 229; and then quoting Morales-Rodriguez,

       205 N.C. App. at 715, 698 S.E.2d at 94).

       B. The Commission’s Jurisdiction over Plaintiff’s claim.

¶ 16         Pursuant to N.C. Gen. Stat. § 97-24(a), a claim is:

                    forever barred unless (i) a claim or memorandum of
                    agreement as provided in G.S. 97-82 is filed with the
                    Commission or the employee is paid compensation as
                    provided under this Article within two years after the
                    accident or (ii) a claim or memorandum of agreement as
                    provided in G.S. 97-82 is filed with the Commission within
                    two years after the last payment of medical compensation
                    when no other compensation has been paid and when the
                    employer’s liability has not otherwise been established
                    under this Article. The provisions of this subsection shall
                    not limit the time otherwise allowed for the filing of a claim
                    for compensation for occupational disease in G.S. 97-58,
                    but in no event shall the time for filing a claim for
                    compensation for occupational disease be less than the
                    times provided herein for filing a claim for an injury by
                    accident.

       N.C. Gen. Stat. § 97-24(a) (2021). This requirement of “filing a claim within two years

       of the accident is not a statute of limitation, but a condition precedent to the right to

       compensation.” Reinhardt, 102 N.C. App. at 84, 401 S.E.2d at 139 (citation omitted).

       The Commission’s dismissal of a claim “is proper where there is an absence of

       evidence that the Industrial Commission acquired jurisdiction by the timely filing of
                          MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                           2022-NCCOA-260

                                          Opinion of the Court



       a claim or by the submission of a voluntary settlement agreement to the

       Commission.” Id. at 86-87, 401 S.E.2d at 140-41.

¶ 17         Plaintiff acknowledges that she did not file her worker’s compensation claim

       with the Commission within the two years after her alleged April 20, 2007 injury,

       and in fact, filed her claim in 2018, more than eleven years after the injury. The

       Record further reflects that based on the testimony of Defendant’s claims adjuster,

       the Defendant-Carrier never paid indemnity or medical compensation to the Plaintiff

       in relation to her claim. Additionally, no evidence in the Record reflects Plaintiff and

       Defendant-Employer ever submitting a voluntary settlement agreement in

       connection to Plaintiff’s claim. Applying N.C. Gen. Stat. § 97-24(a) to the facts of this

       case, Plaintiff did not meet this condition precedent of a timely filing of her claim for

       the jurisdiction of the Commission to be invoked. Therefore, if Plaintiff’s claim does

       not qualify for tolling of N.C. Gen. Stat. § 97-24’s two-year limitation period, the

       dismissal of her claim is proper and the right to compensation is barred. Id.

       C. Mental Incompetency of Plaintiff Affecting Commission’s Jurisdiction

¶ 18         Despite her untimely filing to the Commission, Plaintiff contends that her

       claim is not time barred under N.C. Gen. Stat. § 97-24(a) because she was mentally

       incompetent within the meaning of N.C. Gen. Stat. § 97-50. In spite of N.C. Gen.

       Stat. § 97-24(a)’s two year time limitation, N.C. Gen. Stat. § 97-50 makes clear that

       there is no time limitation “provided in this Article for the giving of notice or making
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       claim under this Article [that] shall run against any person who is mentally

       incompetent.” N.C. Gen. Stat. § 97-50 (2021); Hand v. Fieldcrest Mills, Inc., 85 N.C.

       App. 372, 377-78, 355 S.E.2d 141, 145 (1987).

¶ 19          To qualify for the tolling protections of N.C. Gen. Stat. § 97-50, a mentally

       incompetent adult is one “who lacks sufficient capacity to manage the adult’s own

       affairs or to make or communicate important decisions concerning the adult’s person,

       family, or property whether the lack of capacity is due to mental illness, intellectual

       disability, epilepsy, cerebral palsy, autism, inebriety, senility, disease, injury, or

       similar cause or condition.” N.C. Gen. Stat. § 35A-1101(7) (2021); In re Z.V.A., 373

       N.C. 207, 210, 835 S.E.2d 425, 428 (2019).               As such, the determination of

       incompetency is an adjudication process as Chapter 35A lays out that its provisions

       establish “the exclusive procedure for adjudicating a person to be an incompetent

       adult.” N.C. Gen. Stat. § 35A-1102 (2021); In re Dippel, 249 N.C. App. 610, 612, 791

       S.E.2d 684, 686 (2016).

¶ 20          Prior to the Full Commission’s hearing, the Plaintiff has never undergone the

       mandatory procedure to be adjudged incompetent under the provisions of N.C. Gen.

       Stat. § 35A-1101. However, we note that the Commission possesses the authority to

       determine whether Plaintiff was mentally incompetent during the two-year time

       limitation laid out in N.C. Gen. Stat. § 97-24(a). See Hand, 85 N.C. App. at 378-79,

       355 S.E.2d at 145.
                          MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                           2022-NCCOA-260

                                          Opinion of the Court



¶ 21         In deciding whether someone is incompetent as defined by N.C. Gen. Stat. §

       35A-1101, “[t]he appropriate test for establishing an adult incompetent ‘is one of

       mental competence to manage one’s own affairs.’ ” Soderlund v. Kuch, 143 N.C. App.

       361, 373, 546 S.E.2d 632, 640 (2001) (quoting Cox v. Jefferson-Pilot Fire and Casualty

       Co., 80 N.C. App. 122, 125, 341 S.E.2d 608, 610 (1986)). In explaining the term

       “affairs,” our Supreme Court elaborated that it encompasses “a person's entire

       property and business — not just one transaction or one piece of property to which he

       may have a unique attachment.” Hagins v. Redevelopment Comm., 275 N.C. 90, 104,

       165 S.E.2d 490, 499 (1969). In the adjudication of competency, “[t]he facts in every

       case will be different and competency or incompetency will depend upon the

       individual's ‘general frame and habit of mind.’ ” Id. at 105, 165 S.E.2d at 500 (citation

       omitted). However, “mere weakness of mind will not be sufficient to put a person

       among those who are incompetent to manage their own affairs.” Id. (citation

       omitted).

¶ 22         Here, the Full Commission concluded that Plaintiff’s claim was jurisdictionally

       barred because Plaintiff did not file a claim within two years of April 20, 2007 and

       Plaintiff was not mentally incompetent during the relevant time, which would have

       qualified her for a tolling of N.C. Gen. Stat. § 97-24(a)’s two-year timeframe. Plaintiff

       challenges findings of fact 27 and 29 as well as conclusion of law 6 concluding Plaintiff

       was not mentally incompetent and therefore, not entitled to the tolling of N.C. Gen.
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       Stat. § 97-50. Plaintiff contends that because she (1) experienced symptoms and her

       diagnosis of schizophrenia was the subject of several involuntary commitment

       proceedings, and (2) was awarded full Social Security Disability benefits, the

       Commission erred when it concluded she had not established mental incompetency

       within the required time period to qualify for the tolling exemption.

          1. Finding of Fact 27

¶ 23         Plaintiff challenges the Commission’s finding of fact 27 that states:

                    27. Based upon a preponderance of the evidence, the Full
                    Commission finds that Plaintiff has not shown sufficient
                    evidence to establish that she was mentally incompetent
                    during the two-year limitations period following her
                    alleged 20 April 2007 workplace injury. Although Plaintiff
                    was involuntarily committed on 5 April 2009 and again on
                    16 April 2009, the Full Commission finds that these
                    incidents are insufficient, on their own, to show that
                    Plaintiff was incapable of managing her own affairs
                    between 20 April 2007 and 20 April 2009, as involuntary
                    commitment and incompetency proceedings are statutorily
                    distinct and involve different legal standards. The record
                    contains no evidence that Plaintiff has ever been declared
                    incompetent by the General Court of Justice. To the
                    contrary, the records Plaintiff submitted to the
                    Commission indicate that she was undergoing treatment,
                    was taking her medication, and was generally considered
                    to be in stable psychological condition for several years
                    following her 2009 hospitalizations, and indeed was not
                    hospitalized again until 21 October 2012, over three and a
                    half years after her previous involuntary commitment.
                    Moreover, Plaintiff remained legally capable of signing
                    medical records releases and attorney-client agreements as
                    late as 11 August 2014, over five years after her first
                    involuntary commitment.
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                            2022-NCCOA-260

                                           Opinion of the Court



¶ 24         As we have previously noted, the Record reflects that Plaintiff has never been

       adjudicated as mentally incompetent or that there have been incompetency

       proceedings instituted against her. In preparation for her hearing before the Full

       Commission, Plaintiff submitted 1,289 pages of documents featuring medical records

       dating back to 2001. A close review of the Record indicates that in the two years

       spanning April 20, 2007 to April 20, 2009, Plaintiff possessed the frame of mind to

       manage her own affairs and to make or communicate important decisions regarding

       her person, family, or property.      See id. at 105-06, 165 S.E.2d at 500. Plaintiff

       acknowledged that even after the alleged April 20, 2007 injury, she continued

       working for Defendant-Employer for the next nine months to one year. During her

       employment, Plaintiff drove herself to and from work, prepared meals, took care of

       her children, and paid her bills.

¶ 25         Continuing our review of the Record, we note the absence of any medical

       documentation tending to show that Plaintiff suffered from a psychiatric illness

       between April 20, 2007 and March 17, 2009. Instead, the Record demonstrates that

       Plaintiff underwent treatment for a hypertensive episode following the birth of a child

       on April 15, 2007 and on May 28, 2007 for tingling in the teeth and gums

       intermittently. Later, on June 29, 2007, the Plaintiff underwent a tubal ligation

       surgery. At these medical appointments and procedures, the Plaintiff reported “no

       previous psychiatric history” and did not endorse any psychiatric symptoms.
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                           2022-NCCOA-260

                                          Opinion of the Court



¶ 26         The Record also reflects Plaintiff’s documented experience of having

       psychiatric issues on March 17, 2009, where Plaintiff reported auditory

       hallucinations to a physician. Plaintiff was assessed to have schizophrenia but was

       noted to possess an intellect within normal limits, and to not be a danger to herself

       or others. In April 2009, Plaintiff was hospitalized on two separate occasions at

       Coastal Plain Hospital, where she received a diagnosis of psychosis. The Record

       demonstrates that even during Plaintiff’s involuntary hospitalizations, she actively

       participated in her treatment while hospitalized. During Plaintiff’s April 16-29, 2009

       hospitalization, Plaintiff expressed concerns of excessive sedation from her

       medications, at which point Plaintiff agreed to taking another medication to address

       this issue. At her April 30, 2009 discharge, Plaintiff’s medical document stated,

       Plaintiff “was felt to be stable medically and psychiatrically at the time of discharge

       with the patient exhibiting no behavior consistent with wish to harm herself or

       others.” While it is notable that Plaintiff experienced exacerbations of her psychiatric

       condition during these periods, Plaintiff still was able to manage her own affairs and

       make important decisions regarding her person and her affairs during her inpatient

       admissions.   The Record tends to show that by November 11, 2009, Plaintiff’s

       psychiatric state had improved considerably.              As noted previously, Plaintiff’s

       psychiatrist, Dr. Mann, found Plaintiff to be stable and capable of returning to work.

¶ 27         The Record shows that Plaintiff’s mental competency continued as she actively
                           MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                            2022-NCCOA-260

                                         Opinion of the Court



       underwent treatment, medication management, physician follow-up and remained in

       stable psychological condition for several years following her 2009 hospitalizations.

       Between 2009 and 2010, Plaintiff’s mental status exams remained consistent in

       reporting normal speech, unremarkable thought content, denying any hallucinations,

       and attending individual and group therapy. Plaintiff was not hospitalized again for

       her psychosis until October 21, 2012, over three and a half years after her previous

       involuntary commitment.

¶ 28         Additionally, Plaintiff executed medical release forms on September 21, 2010,

       November 27, 2011, April 1, 2013, June 30, 2014, and August 11, 2014 which

       permitted SSA to request medical records on her behalf. On June 30, 2014, Plaintiff

       also entered into an agreement with an attorney to represent her in the Social

       Security Disability claim. As a result, the undisputed Record evidence tends to show

       that Plaintiff remained legally capable of managing her own affairs when entering

       into these agreements.

¶ 29         Plaintiff contends that this Court should consider the incompetency

       proceedings she underwent between 2009 to 2015 in determining that she was

       mentally incompetent during the two-year period after the alleged April 20, 2007

       workplace injury.     We disagree.    Involuntary commitment proceedings and the

       determination of mental incompetency are two different proceedings and require

       separate legal standards. Involuntary commitment proceedings determine whether
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       an individual is a danger to themselves or others, or requires treatment in order to

       prevent a further disability or deterioration that would result in dangerousness. N.C.

       Gen. Stat. § 122C-261(a) (2021); In re Webber, 201 N.C. App. 212, 217, 689 S.E.2d

       468, 473 (2009); Gregory v. Kilbride, 150 N.C. App. 601, 612, 565 S.E.2d 685, 693

       (2002).

¶ 30         In contrast, an incompetency proceeding determines whether an adult has the

       capacity to manage their own affairs or make or communicate important decisions

       regarding their person, family, or property. See N.C. Gen. Stat. § 35A-1101(7); In re

       Dippel, 249 N.C. App. at 612, 791 S.E.2d at 686; Leonard v. England, 115 N.C. App.

       103, 107-08, 445 S.E.2d 50, 52 (1994). Our General Assembly defines the distinction

       between the two proceedings as,

                    [t]he admission or commitment to a facility of an individual
                    who allegedly has a mental illness. . . or an individual who
                    allegedly has an intellectual or other developmental
                    disability under the provisions of this Article shall in no
                    way affect incompetency proceedings as set forth in
                    Chapter 35A . . . of the General Statutes and incompetency
                    proceedings under those Chapters shall have no effect upon
                    admission or commitment proceedings under this Article.

       N.C. Gen. Stat. § 122C-203 (2021). Therefore, we conclude that the initiation of

       involuntary commitment proceedings against Plaintiff in 2009, 2012, and 2015 is not

       determinative of her mental competence in her 2007 workers compensation claim.

          2. Finding of Fact 29
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



¶ 31         Next, Plaintiff challenges the Full Commission’s finding of fact that the SSA’s

       decisions related to Plaintiff do not establish Plaintiff as being mentally incompetent

       during the period of time between the time of the alleged workplace injury and when

       she filed the workers compensation claim at issue here. The Commission’s finding of

       fact 29 states:

                    Based on a preponderance of the evidence, the Full
                    Commission finds that neither the 2017 SSA Fully
                    Favorable Decision that Plaintiff was disabled as of 1
                    September 2010 nor the 2015 appointment of a
                    representative payee for Plaintiff’s SSA disability benefits
                    establish that Plaintiff was mentally incompetent under
                    North Carolina state law at any point during the relevant
                    period.

       Plaintiff argues that the Commission erred by not placing a greater weight on the

       evidence contained in SSA’s documentation pertaining to its 2017 Fully Favorable

       Decision. Plaintiff contends that SSA’s decision was based on her “longitudinal

       medical history” and her records since 2008, and that these records should serve as

       “decisive evidence in this proceeding.”       Again, we disagree.      The Industrial

       Commission has the duty to “consider all of the competent evidence, make definitive

       findings, draw its conclusions of law from these findings, and enter the appropriate

       award.” Harrell v. J.P. Stevens & Co., 45 N.C. App. 197, 205, 262 S.E.2d 830, 835

       (1980).

¶ 32         The Record tends to show that the Commission considered and weighed the
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       fully favorable decision of SSA awarding Plaintiff Social Security Disability benefits

       as well as the 1,289 pages of medical documentation from Plaintiff’s packet to SSA

       that were submitted to the Commission. The Record indicates that the Commission

       addressed in its findings of fact the decision of the administrative law judge from the

       Social Security Administration’s Office of Disability Adjudication and Review, noting

       that the Plaintiff successfully appealed the date of her disability so that she was

       granted disability benefits as of September 1, 2010. The administrative law judge

       found that Plaintiff had not engaged in substantial gainful activity after September

       1, 2010 because of her schizophrenia and that Plaintiff possessed “the residual

       functional capacity to perform a full range of work,” but that Plaintiff is unable to

       make a successful vocational transition to other jobs that she could perform.

¶ 33         Despite SSA’s fully favorable decision for the Plaintiff and its appointment of

       a representative payee for the Plaintiff, Defendant-Employer contends that the

       determination of mental incompetency pursuant to N.C. Gen. Stat. § 35A-1101

       considers different legal standards and principles than the ascertainment of Social

       Security Disability benefits pursuant to 42 U.S.C. § 416(i).

¶ 34          The Commission concluded that although Plaintiff was disabled as of

       September 1, 2010, SSA’s determination was based upon federal statutes and

       regulations, rather than North Carolina state law. In reliance on 42 U.S.C. § 416(i),

       the Commission explained that the determination of whether an individual is
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       “disabled” and entitled to the benefits of Social Security rests on whether the

       individual is capable of gainful employment. See 20 C.F.R. § 404.1572 (2021).

¶ 35         In evaluating the evidence in the Record, the Commission looked to the logic

       of this Court’s finding in Hand that while the ability to work may be part of the

       determination of mental incompetency under N.C. Gen. Stat. § 35A-1101, it is not

       dispositive and other factors may be considered. See Hand, 85 N.C. App. at 378-79,

       355 S.E.2d at 145 (holding that the record contained evidence which supported the

       Commission’s finding that Plaintiff was not incompetent and her untimely workers

       compensation claim was barred because, among other factors, Plaintiff continued in

       her job, which required physical and mental dexterity, understood her pay scale and

       contested the amount when she thought it was too low.).

¶ 36         Thus, we hold that the evidence of SSA’s Fully Favorable Decision of Plaintiff’s

       disability supports the Commission’s finding that Plaintiff was not mentally

       incompetent under North Carolina law during the time in question.

¶ 37         Next, Plaintiff contends the Commission erred in not placing greater weight

       on SSA’s assignment of a representative payee for Plaintiff on May 7, 2015, in relation

       to Plaintiff’s claim for Social Security Disability benefits. The Record does not,

       however, contain any evidence tending to show that the Commission is bound by

       SSA’s determination, nor that SSA’s assignment is dispositive evidence of Plaintiff

       being mentally incompetent under North Carolina Law. (citing Program Operations
                         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                          2022-NCCOA-260

                                         Opinion of the Court



       Manual     System     (POMS)      GN      00501.010(B)(8),    SOC.    SEC.    ADMIN.,

       https://secure.ssa.gov/apps10/poms.nsf/lnx/0200501010 (last visited Apr. 10, 2022)).

       The Commission found that SSA’s regulations and rules articulate that a

       determination of incapability “is a DECISION BY SSA that a claimant is unable to

       manage or direct the management of benefits in his/her best interests” and that “an

       incapability decision is valid only for SSA matters.” Id.

¶ 38         SSA defines a “legally competent adult” as an individual who “has not been

       found to be legally incompetent by a court of law” and “may include an adult who SSA

       has determined is incapable of managing or directing the management of funds.” Id.

       Although SSA determined Plaintiff is unable to manage her benefits and requires a

       representative payee, under SSA’s regulations and in the absence of an adjudication

       of incompetence, Plaintiff qualifies as a legally competent adult. See 42 U.S.C. §

       405(j)(1)(A) (2021); N.C. Gen. Stat. § 35A-1102.

¶ 39         Based on the greater weight of the evidence, we conclude that SSA’s 2017 fully

       favorable decision for Social Security Disability benefits and the 2015 Representative

       Payee Appointment does not establish that Plaintiff was mentally incompetent under

       North Carolina state law.

          3. Conclusion of Law 6

¶ 40         Finally, Plaintiff challenges the Commission’s conclusion of law that “[b]ased

       on the foregoing findings of fact, the Full Commission concludes that between 20 April
                          MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                                              2022-NCCOA-260

                                           Opinion of the Court



       2007 and 20 April 2009, Plaintiff was capable of managing her own affairs and as

       such, was not mentally incompetent.”

¶ 41         As previously discussed, the Commission’s function is “to weigh and evaluate

       the entire evidence and determine as best it can where the truth lies.” Harrell, 45

       N.C. App. at 205, 262 S.E.2d at 835 (citation omitted). In reaching its conclusion, the

       Commission relied on its findings discussed herein. The Commission weighed and

       evaluated the entire Record, including the 1,289 pages of documentation featuring

       Plaintiff’s medical records, the decisions made by SSA in awarding Plaintiff Social

       Security Disability benefits, and Plaintiff’s involuntary commitment proceedings and

       hospitalizations. For these reasons, we hold that the greater weight of the evidence

       demonstrates that Plaintiff was not mentally incompetent during the two-year period

       after her alleged work injury.

                                        IV.     Conclusion

¶ 42         After a careful examination of the Record before us, we conclude because

       Plaintiff failed to file a timely claim and does not qualify for tolling of N.C. Gen. Stat.

       § 97-24’s two-year limitation period, Plaintiff’s claim was time-barred and the

       Commission did not err when it dismissed her claim for lack of subject matter

       jurisdiction. Reinhardt, 102 N.C. App. at 86-87, 401 S.E.2d at 140-41. The opinion

       and award of the Full Commission in this matter is affirmed.
         MOYE-LYONS V. N.C. DEPT. OF PUB. INSTRUCTION

                        2022-NCCOA-260

                       Opinion of the Court



AFFIRMED.

Chief Judge STROUD and Judge ARROWOOD concur.